DETAILED ACTION
This communication is a First Office Action on the merits in response to application number 16/416,883 filed on 05/20/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2019 and 11/11/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 25 is objected to because of the following informalities:  the claim recites: “wherein assigning the channel profile to the first tier” twice, which appears to be a grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1, 29, and 32 recite the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-28, 30-31, and 33-34 depend directly or indirectly from claims 1, 29, and 32 and fail to cure the deficiency noted above. Therefore, claims 2-28, 30-31, and 33-34 are rejected under 112(b) for the same reason noted above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-34 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-34, the independent claims (claims 1, 29 and 32) are directed, in part, to a method, an apparatus and a computer program product for allocating constrained resources in a dynamic environment. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-28 are directed to a method comprising a series of steps which falls under the category of a process and claims 29-31 are directed to an apparatus which falls under the category of an article of manufacture. Claims 32-34 are directed to a computer program product comprising at least one non-transitory computer-readable storage medium. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. Additionally, dependent claim 7 is directed to mathematical concepts which includes mathematical formulas or equations. 
As per Step 2A - Prong 1
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “a client device”, “an apparatus”, “one processor”, “one memory”, “computer program code”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and related text and [0092-0093] and [0095] to understand that the invention may be implemented in a generic environment that “As illustrated in Figure 2, the apparatus 200 may include a processor 202, a memory 204, input/output circuitry 206, communications circuitry 208, prediction circuitry 210, and content aggregation circuitry 212. The apparatus 200 may be configured to execute any of the operations described herein. Regardless of the manner in which the apparatus 200 is embodied, the apparatus of an example embodiment is configured to include or otherwise be in communication with a processor 202 and a memory device 204 and optionally the input/output circuitry 206 and/or a communications circuitry 208. In some embodiments, the processor (and/or co-processors or any other processing circuitry assisting or otherwise associated with the processor) may be in communication with the memory device via a bus for passing information among components of the apparatus. The memory device may be non-transitory and may include, for example, one or more volatile and/or non-volatile memories. In other words, for example, the memory device may be an electronic storage device (e.g., a computer readable storage medium) comprising gates configured to store data (e.g., bits) that may be retrievable by a machine (e.g., a computing device like the processor)”; 
As described, the machine learning system is not specialized equipment and it is just being applied as a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a 
Dependent claims 2-28, 30-31, and 33-34, further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 14, 27-29, and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US. Pub. No. 2005/0055694 (hereinafter, Lee).
Regarding claim 1, Lee discloses:
A method for allocating a constrained resources set in a dynamic environment, the method comprising: receiving, from a client device associated with a channel profile, a request data object; 
receiving a tiering parameters data object; [e.g. Lee [0012] discloses: calculating a consumer load (i.e. tiering parameter) in response to consumer groups request being serviced and calculating a busyness factor (i.e. tiering parameter) for each resource.]
receiving a decay parameters data object; [e.g. Lee discloses decay parameters in at least [0046-0047], [0057], [0065]] 
extracting, from the request data object, a resource request set, wherein the resource request set comprises a plurality of request parameters; [e.g. Lee discloses resource requests comprising multiple parameters in at least [0010] (consumer requests based on consumer load); [0011] (requests based on amount of requests being presently serviced); [0012-0014] (requests based on consumer load and busyness factor)]
extracting, from the tiering parameters data object, a plurality of tiering parameters; [Lee discloses a request arbitrator in at least [0014], [0033], [0039] that determines how to service requests from consumer groups based on a plurality of tiering parameters (resource usage, observed resource allocations and request resource allocations, busyness factor)]
extracting, from the decay parameters data object, a plurality of decay parameters; [Lee [0046-0047], [0057], [0065] disclose decay parameters of resource allocation and multiple decay factors.]
assigning the channel profile to a first tier from amongst a plurality of tiers, wherein assigning the channel profile to the first tier comprises applying the plurality of tiering parameters and a first request parameter from the plurality of request parameters to a first model; [e.g. Lee [0057] discloses resource allocation assigned to different groups 
generating an adjusted resource request set associated with the user by applying a decay curve to a second request parameter from the plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters; [e.g. Lee [0047] discloses adjusted resource requests based on overall resource usage, a decay ratio including multiple parameters (consumer group, request resource allocation and other working variables) and parameters being updated at the of each operational period. See at least Fig. 2]
determining, based on the assigned first tier and the adjusted resource request set, if the channel profile satisfies each of plurality of threshold conditions; [e.g. Lee 0050 discloses operational periods defined as the time for processing x number of requests or x amount of data and  0088 discloses [0100-0101] discloses allowing dynamic modification to the amount of resources by having the flexibility of defining consumer groups and time intervals “limit”.[0010] discloses consumer group requests chosen to be serviced and busyness factor (i.e. tiering parameter)]
in response to determining that the channel profile satisfies each of the plurality of threshold conditions, applying the adjusted resource request set and the assigned tier to a second model to generate a resource allocation set for the channel profile; [e.g. Lee [0047] discloses resource allocations being updated at the end of each operational 
and generating a control signal causing a renderable object comprising an indication of the resource allocation set to be displayed on a user interface. [e.g. Lee [0102] discloses a user interface that can display information on how the resources are utilized.]
Regarding claim 2, Lee discloses:
The method of claim 1, wherein the plurality of tiering parameters comprises a portfolio-level volume associated with a channel profile.  [e.g. Lee discloses allocation of resources for multiple operational periods, (i.e. channel profile) based on resource usage, busyness factor (i.e. tiering parameters) and amount of request being processed (i.e. volume) in at least  [0011],  [0013], [0032], [0035], [0038], [0050], [0051].]
Regarding claim 14, Lee discloses:
The method of claim 1, wherein the plurality of tiering parameters comprises an indication of an exclusivity status of a channel profile. [e.g. Lee discloses an exclusive controller that handles distribution of resources regulated to control how available resources should be provisioned to specific groups of consumers in at least [0031]]  
Regarding claim 27, Lee discloses:
The method of claim 1, wherein the second model is configured to determine a plurality of probabilities associated with the channel profile and the resource allocation set. [e.g. Lee [0038] discloses a probabilistic priority scheme for allocating resources.]  

The method of claim 1, further comprising generating a control signal causing the renderable object comprising the indication of the resource allocation set to be displayed on a user interface of the client device. [e.g. Lee [0102] discloses a user interface that can display information on how the resources are utilized.]
Regarding claim 29, Lee discloses:
An apparatus for determining a predicted future demand for resources in a dynamic environment, the apparatus comprising at least one processor and at least one memory 5 LEGAL02/39333754v1comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: receive, from a client device associated with a channel profile, a request data object; [e.g. Lee [0011] discloses: computer program with code for dynamic load balancing resource allocation including code for causing a computer to determine an actual allocation of the resources for a present operational period (i.e. a channel profile) and code for causing the computer to select consumer group requests to be serviced by the resources based upon the amount of requests being presently serviced.]  
receive a tiering parameters data object; [e.g. Lee [0012] discloses: calculating a consumer load (i.e. tiering parameter) in response to consumer groups request being serviced and calculating a busyness factor (i.e. tiering parameter) for each resource.]
receive a decay parameters data object; [e.g. Lee discloses decay parameters in at least [0046-0047], [0057], [0065]]
extract, from the request data object, a resource request set, wherein the resource request set comprises a plurality of request parameters; [e.g. Lee discloses resource  
extract, from the tiering parameters data object, a plurality of tiering parameters; [Lee discloses a request arbitrator in at least [0014], [0033], [0039] that determines how to service requests from consumer groups based on a plurality of tiering parameters (resource usage, observed resource allocations and request resource allocations, busyness factor)]
extract, from the decay parameters data object, a plurality of decay parameters; [Lee [0046-0047], [0057], [0065] disclose decay parameters of resource allocation and multiple decay factors.] 
assign the channel profile to a first tier from amongst a plurality of tiers, wherein assigning the channel profile to the first tier comprises applying the plurality of tiering parameters and a first request parameter from the plurality of request parameters to a first model; [e.g. Lee [0057] discloses resource allocation assigned to different groups based on resource usage (i.e. multiple tiering parameters) and resource allocation requests. [0085] discloses resource requests assigned by the request arbitrator based on availability of resources and busyness factor.]
generate an adjusted resource request set associated with the user by applying a decay curve to a second request parameter from the plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters; [e.g. Lee [0047] discloses adjusted resource requests based on overall resource usage, a  
determine, based on the assigned first tier and the adjusted resource request set, if the channel profile satisfies each of plurality of threshold conditions; [e.g. Lee 0050 discloses operational periods defined as the time for processing x number of requests or x amount of data and  0088 discloses [0100-0101] discloses allowing dynamic modification to the amount of resources by having the flexibility of defining consumer groups and time intervals “limit” [0010] discloses consumer group requests chosen to be serviced and busyness factor (i.e. tiering parameter).]
in response to determining that the channel profile satisfies each of the plurality of threshold conditions, apply the adjusted resource request set and the assigned tier to a second model to generate a resource allocation set for the channel profile; [e.g. Lee [0047] discloses resource allocations being updated at the end of each operational period, based on decay ratio, request patterns and actual resource allocation for consumer groups.]
and generate a control signal causing a renderable object comprising an indication of the resource allocation set to be displayed on a user interface. [e.g. Lee [0102] discloses a user interface that can display information on how the resources are utilized.] 

A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions configured to: receive, from a client device associated with a channel profile, a request data object; [e.g. Lee [0011] discloses: computer program with code for dynamic load balancing resource allocation including code for causing a computer to determine an actual allocation of the resources for a present operational period (i.e. a channel profile) and code for causing the computer to select consumer group requests to be serviced by the resources based upon the amount of requests being presently serviced.]  
receive a tiering parameters data object; [e.g. Lee [0012] discloses: calculating a consumer load (i.e. tiering parameter) in response to consumer groups request being serviced and calculating a busyness factor (i.e. tiering parameter) for each resource.]
receive a decay parameters data object; [e.g. Lee discloses decay parameters in at least [0046-0047], [0057], [0065]]
extract, from the request data object, a resource request set, wherein the resource request set comprises a plurality of request parameters; 
extract, from the tiering parameters data object, a plurality of tiering parameters; [Lee discloses a request arbitrator in at least [0014], [0033], [0039] that determines how to service requests from consumer groups based on a plurality of tiering parameters (resource usage, observed resource allocations and request resource allocations, busyness factor)]
extract, from the decay parameters data object, a plurality of decay parameters; [Lee [0046-0047], [0057], [0065] disclose decay parameters of resource allocation and multiple decay factors.]
assign the channel profile to a first tier from amongst a plurality of tiers, wherein assigning the channel profile to the first tier comprises applying the plurality of tiering parameters and a first request parameter from the plurality of request parameters to a first model; [e.g. Lee [0057] discloses resource allocation assigned to different groups based on resource usage (i.e. multiple tiering parameters) and resource allocation requests. [0085] discloses resource requests assigned by the request arbitrator based on availability of resources and busyness factor.]
generate an adjusted resource request set associated with the user by applying a decay curve to a second request parameter from the plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters; 
determine, based on the assigned first tier and the adjusted resource request set, if the channel profile satisfies each of plurality of threshold conditions; [e.g. Lee 0050 discloses operational periods defined as the time for processing x number of requests or x amount of data and  0088 discloses [0100-0101] discloses allowing dynamic modification to the amount of resources by having the flexibility of defining consumer groups and time intervals “limit”.[0010] discloses consumer group requests chosen to be serviced and busyness factor (i.e. tiering parameter)]
in response to determining that the channel profile satisfies each of the plurality of threshold conditions, apply the adjusted resource request set and the assigned tier to a second model to generate a resource allocation set for the channel profile; [e.g. Lee [0047] discloses resource allocations being updated at the end of each operational period, based on decay ratio, request patterns and actual resource allocation for consumer groups.]
and generate a control signal causing a renderable object comprising an indication of the resource allocation set to be displayed on a user interface. [e.g. Lee [0102] discloses a user interface that can display information on how the resources are utilized.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of US Pub. No. 2016/0292624 (hereinafter; Curtland).

The method of claim 2, further comprising scaling the portfolio-level volume associated with the channel profile based at least in part on assigning the portfolio-level volume associated with the channel profile to a position in a ranked list of portfolio-level 2 LEGAL02/39333754v1volumes. [e.g. Curtland [0010] discloses assigning weights to various variables including product volume; [0011] discloses rank-order a list of products based on a relative importance assigned to a plurality of factors including volume, profit and revenue.] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the weights assigned to various variables of Curtland in order to prioritize inventory levels and categorize products/resources (Curtland abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 4, 9-11, 18-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Pub. No. 2018/0096290 (hereinafter; Awad).
Regarding claim 4, Although Lee discloses a plurality of tiering parameters and channel profiles, Lee does not specifically disclose a profit margin associated with the channel profiles. However, Awad discloses the following limitations: 
The method of claim 1, wherein the plurality of tiering parameters comprises a projected portfolio-level profit margin associated with a channel profile. [e.g. Awad   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the planning horizon that takes into account multiple variables, including profit, of Awad in order to help maximize profit or meet a service level (Awad [0051]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 9, Although Lee discloses a plurality of tiering parameters and channel profiles, Lee does not specifically disclose a geographic location associated with the channel profiles. However, Awad discloses the following limitations:
The method of claim 1, wherein the plurality of tiering parameters comprises an indication of a geographic location associated with a channel profile. [e.g. Awad discloses location associated with the channel profiles in at least [0026] (items delivered to a location associated with the consumer).] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the planning horizon that takes into account multiple variables, including location, of Awad in order to help consumers get items/resources delivered 
Regarding claim 10, Although Lee discloses a plurality of tiering parameters and channel profiles, Lee does not specifically disclose a timing parameter associated with the channel profiles. 
The method of claim 1, wherein the plurality of tiering parameters comprises a timing parameter associated with a relationship between a channel profile and a first entity. [e.g. Awad discloses a time associated with a channel profile in at least [0019], [0024-0025] (an electronic marketplace may allow customers to purchase products at any point in time; lead times, delivery time).] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the planning horizon that takes into account multiple variables, including time, of Awad in order to allow customers get products/resources at any point in time (Awad [0025]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 10, further comprising scaling the timing parameter based at least in part calculating a number of days reflected by the timing parameter and assigning the calculated number of days to a position in a ranked list of timing parameters. [e.g. Awad [0037] discloses timing parameters and calculating a number of days based on preference (i.e. rank); Orders may be earmarked and protected for a limited period of time, such as five to eight days; Sending a monthly shipment a couple of days late may be preferable to not sending the shipment at all. [0040] discloses a planning horizon associated with time intervals that can be calculated as a number of days.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the planning horizon that takes into account multiple variables, including time, of Awad in order to allow customers get products/resources at any point in time (Awad [0025]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 1, wherein the plurality of request parameters comprises a requested quantity of an inventory element. [Awad discloses requested quantity of inventory elements in at least [0018-0019], [0026-0027], [0029], [0033] (See Fig.7 and Fig. 9)]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters of Lee with the planning horizon that takes into account multiple variables, including inventory/resource quantity, of Awad in order to determine optimum quantity to store (Awad [0018]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 19, Although Lee discloses a plurality of resource requests from consumer groups, Lee does not specifically discloses a requested quantity of inventory. However, Awad discloses the following limitations:
The method of claim 1, wherein the plurality of request parameters comprises a first requested quantity of a first inventory element. [Awad discloses requested quantity of inventory elements in at least [0018-0019], [0026-0027], [0029], [0033] (See Fig.7 and Fig. 9)]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters of Lee with the planning horizon that takes into account 
Regarding claim 20, Although Lee discloses a plurality of resource requests from consumer groups, Lee does not specifically discloses a requested quantity of inventory. However, Awad discloses the following limitations:
The method of claim 1, wherein the plurality of request parameters comprises a plurality of requested quantities of a plurality of inventory elements. [Awad discloses requested quantity of inventory elements in at least [0018-0019], [0026-0027], [0029], [0033] (See Fig.7 and Fig. 9)]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters of Lee with the planning horizon that takes into account multiple variables, including inventory/resource quantity, of Awad in order to determine optimum quantity to store (Awad [0018]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.


The method of claim 1, wherein the plurality of request parameters comprises a set of properties associated with a channel profile. [e.g. Awad discloses different types (i.e. properties) of channels in at least [0017] and [0020] (Two or more channels having different types or different characteristics)] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters of Lee with the different channel characteristics of Awad in order to allow share inventory between different channels without adversely impacting individual service levels (Awad [0020]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Awad, further in view of Curtland.
Regarding claim 5, Although Lee discloses channel profiles, Lee does not specifically disclose assigning rankings to a profit margin associated with the channel profiles. However, Curtland discloses the following limitations:
The method of claim 4, further comprising scaling the projected portfolio- level profit margin associated with the channel profile based at least in part on assigning the projected portfolio-level profit margin associated with the channel profile to a position in a ranked list of projected portfolio-level profit margins. [e.g. Curtland   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the weights assigned to various variables of Curtland in order to prioritize inventory levels and categorize products/resources (Curtland abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Pub. No. 2012/0150860 (hereinafter; Bhamidipati).
Regarding claim 6, Although Lee discloses a plurality of tiering parameters and channel profiles, Lee does not specifically disclose an entropy parameter associated with the channel profiles. However, Bhamidipati discloses the following limitations:
The method of claim 1, wherein the plurality of tiering parameters comprises an entropy parameter associated with a channel profile. [Bhamidipati discloses entropy features (i.e. parameters) in at least [0020], [0022] and [0025].]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the entropy features and calculation of Bhamidipati in order to create and adjust groups of similar objects in a way that minimizes diversity between objects (Bhamidipati [0001]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 6, wherein the entropy parameter associated with the channel profile is expressed by the formula                                 
                                    E
                                    =
                                     
                                    Σ
                                    n
                                    *
                                    l
                                    o
                                    g
                                    n
                                
                            , where E s the entropy parameter and n is the volume of devices bid in a given bid, divided by the total volume of devices bid. [e.g. Bhamidipati [0025-0026] discloses a mathematical formula for entropy described in terms of Shannon’s entropy, the formula can be easily modified and the objects including in the summation can be divided between clusters (i.e. volume). See at least Figs. 3A-3B)]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the entropy features and calculation of Bhamidipati in order to create and adjust groups of similar objects in a way that minimizes diversity between objects (Bhamidipati [0001]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 8, Although Lee discloses a plurality of tiering parameters and channel profiles, Lee does not specifically disclose an entropy parameter associated with the channel profiles. However, Bhamidipati discloses the following limitations:
The method of claim 7, further comprising scaling the entropy parameter associated with the channel profile based at least in part on assigning the entropy parameter associated with the channel profile to a position in a ranked list of entropy parameters. [Bhamidipati discloses entropy features ratings in at least [0004-0006] (The similarity adjusted entropy is based at least in part on the category and the rating associated with the parameters)]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the channel profiles of Lee with the entropy features and calculation of Bhamidipati in order to create and adjust groups of similar objects in a way that minimizes diversity between objects (Bhamidipati [0001]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Pub. No. 2010/0235715 (hereinafter; Thatcher).
Regarding claim 12, Although Lee discloses tiering parameters and channel profiles, Lee does not specifically disclose an audit status associated with the channel profiles. However, Thatcher discloses the following limitations:
The method of claim 1, wherein the plurality of tiering parameters comprises an indication of an audit status of a channel profile. [e.g. Thatcher discloses an audit status/value in [0015-0018]; [0022-0023] discloses storing and accessing audit data.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the audit data of Thatcher in order to correct data (Thatcher abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 12, further comprising scaling the indication of the audit status of the channel profile by at least converting the indication of the audit status of the channel profile to a single-digit binary value. [e.g. Thatcher [0085] discloses the expected value of an audit may be a binary 1 value.] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the audit data of Thatcher in order to correct data (Thatcher abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 15, Although Lee discloses channel profiles and exclusivity status, Lee does not specifically disclose assigning a single-digit binary value to status, However, Thatcher discloses the following limitations:
The method of claim 14, further comprising scaling the indication of the exclusivity status of the channel profile by at least converting the indication of the exclusivity status of the channel profile to a single-digit binary value. [e.g. Thatcher discloses status binary values in at least [0071], [0085], [0092] (The expected value may be a binary 1 value).]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the binary values data of .
Claim(s) 16-17, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Pub. No. 2005/0289042 (hereinafter; Friesen).
Regarding claim 16, Although Lee discloses decay parameters and channel profiles, Lee does not specifically disclose historical pricing associated with the channel profiles. However, Friesen discloses the following limitations: 
The method of claim 1, wherein the plurality of decay parameters comprises a set of historical pricing information associated with a plurality of channel profiles. [e.g. Friesen [0089], [0091] and [0231] disclose providing an overview of historical price activity.]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the decay parameters and channel profiles of Lee with the historic activity of items including historical pricing of Friesen in order to disseminate the information to multiple markets (Friesen [0088]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The method of claim 1, wherein the plurality of decay parameters comprises a set of historical pricing information associated with a public auction market. [e.g. Friesen discloses a public auction market in at least [0035] (A website that offers a conventional on-line auction and may be accessed by a member of the public using a computer and an Internet browser (See at least Fig. 1) [0089], [0091] and [0231] disclose providing an overview of historical price activity.] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the decay parameters and channel profiles of Lee with the historic activity of items including historical pricing and public auction market of Friesen in order to disseminate the information to multiple markets (Friesen [0088]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 22, Although Lee discloses a plurality of resource requests from consumer groups, Lee does not specifically discloses bid prices for inventory elements. However, Friesen discloses the following limitations:
The method of claim 1, wherein the plurality of request parameters 4 LEGAL02/39333754v1comprises a first bid price for a first inventory element. [e.g. Friesen discloses information about a starting bid, including price in at least [0036], [0041], [0116] and Fig. 3.]

Regarding claim 23, Although Lee discloses a plurality of request parameters, Lee does not specifically disclose a plurality of bids. However, Friesen discloses the following limitations:
The method of claim 1, wherein the plurality of request parameters comprises a plurality of bids associated with a plurality of inventory elements. [e.g. Friesen Fig. 18 illustrates a method of displaying multiple bids and offers in a market. [0028], [0061], [0063] and [0067] disclose multiple bids for a plurality of inventory elements]   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the decay parameters and channel profiles of Lee with the historic activity of items including historical pricing, bid prices and public auction market of Friesen in order to disseminate the information to multiple markets (Friesen [0088]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 21, 25-26, 30-31, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Pub. No. 2018/0308025 (hereinafter; Bansal).

The method of claim 1, wherein the plurality of request parameters comprises a list of SKU identifiers associated with a plurality of inventory elements. [e.g. Bansal [0045] discloses generating product data including stock keeping unit (sku data) relating to inventory elements.] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the request parameters and channel profiles of Lee with the product data, including sku data for purchases of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 25, Although Lee discloses channel profiles and a plurality of tiers including tier parameters, Lee does not specifically disclose the tiering parameters comprising an outlier and removing the outlier. However, Bansal discloses:
The method of claim 1, wherein assigning the channel profile to the first tier from amongst a plurality of tiers, wherein assigning the channel profile to the first tier comprises applying the plurality of tiering parameters and the first request parameter from the plurality of request parameters to a first model comprises: determining whether a parameter within the plurality of tiering parameters comprises an outlier; and removing the outlier from the plurality of tiering parameters. [e.g. Bansal discloses  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the prediction models that may modify data and remove outliers to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 26, Although Lee discloses adjusting resource requests and applying a decay curve/rate, Lee does not specifically disclose applying a multivariate adaptive regression splines (MARS) model. However, Bansal discloses the following limitations: 
The method of claim 1, wherein generating the adjusted resource request set associated with the user by applying the decay curve to the second request parameter from the plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters comprises applying the plurality of decay parameters to a multivariate adaptive regression splines (MARS) model. [e.g. Bansal [0145] discloses a model generator that may generate Multivariate Adaptive Regression Splines.]   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the resource requests, decay curve/rate and channel profiles of Lee with the prediction models that may modify data and remove outliers, including a MARS model, to 
Regarding claim 30, Although Lee discloses channel profiles and a plurality of tiers including tier parameters, Lee does not specifically disclose the tiering parameters comprising an outlier and removing the outlier. However, Bansal discloses:
The apparatus of claim 29, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: assign the channel profile to the first tier from amongst a plurality of tiers, wherein assigning the channel profile to the first tier comprises applying the plurality of tiering parameters and the first request parameter from the plurality of request parameters to a first model comprises: determining whether a parameter within the plurality of tiering parameters comprises an outlier; and removing the outlier from the plurality of tiering parameters. [e.g. Bansal discloses removing outliers by applying a threshold filer in at least [0013-0016], [0038] discloses prediction models that may modify data to prevent biasing errors and remove outliers.]   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the prediction models that may modify data and remove outliers to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within 
Regarding claim 31, Although Lee discloses adjusting resource requests and applying a decay curve/rate, Lee does not specifically disclose applying a multivariate adaptive regression splines (MARS) model. However, Bansal discloses the following limitations:
The apparatus of claim 29, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: generate the adjusted resource request set associated with the user by applying the decay curve to the second request parameter from the plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters comprises applying the plurality of decay parameters to a multivariate adaptive regression splines (MARS) model. [e.g. Bansal [0145] discloses a model generator that may generate Multivariate Adaptive Regression Splines.]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the resource requests, decay curve/rate and channel profiles of Lee with the prediction models that may modify data and remove outliers, including a MARS model, to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The computer program product of claim 32, the computer-executable program code instructions comprising program code instructions configured to: assign the channel profile to the first tier from amongst a plurality of tiers, wherein assigning the channel profile to the first tier comprises applying the plurality of tiering parameters and the first request parameter from the plurality of request parameters to a first model comprises: determining whether a parameter within the plurality of tiering parameters comprises an outlier; and removing the outlier from the plurality of tiering parameters. [e.g. Bansal discloses removing outliers by applying a threshold filer in at least [0013-0016], [0038] discloses prediction models that may modify data to prevent biasing errors and remove outliers.]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tiering parameters and channel profiles of Lee with the prediction models that may modify data and remove outliers to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The computer program product of claim 32, the computer-executable program code instructions comprising program code instructions configured to: generate the adjusted resource request set associated with the user by applying the decay curve to the second request parameter from the plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters comprises applying the plurality of decay parameters to a multivariate adaptive regression splines (MARS) model. [e.g. Bansal [0145] discloses a model generator that may generate Multivariate Adaptive Regression Splines.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the resource requests, decay curve/rate and channel profiles of Lee with the prediction models that may modify data and remove outliers, including a MARS model, to prevent biasing errors of Bansal in order to help an artificial intelligence system to model data of a merchant’s hours of operation and popular hours (Bansal [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683